70 N.W.2d 96 (1955)
160 Neb. 297
Berniece CHEATHAM, Appellant,
v.
BISHOP CLARKSON MEMORIAL HOSPITAL, a Corporation, Appellee.
No. 33700.
Supreme Court of Nebraska.
April 29, 1955.
Viren, Emmert & Hilmes, Eisenstatt, Seminara & Lay, Donald P. Lay, Omaha, for appellant.
Kennedy, Holland, DeLacy & Svoboda, William P. Mueller, Omaha, for appellee.
Joseph O. Burger, Edwin Cassem, George N. Mecham, Omaha, John J. Gross, West Point, Sam C. Zimmerman, Lincoln, amici curiae.
Heard before SIMMONS, C. J., and CARTER, MESSMORE, YEAGER CHAPPELL, WENKE and BOSLAUGH, JJ.
WENKE, Justice.
Berniece Cheatham brought this action in the district court for Douglas County against Bishop Clarkson Memorial Hospital, a corporation. The purpose of the action is to recover damages for injuries she claims to have suffered while a patient in a hospital owned and operated by the defendant. The basis for the action is her claim that one of defendant's agents negligently spilled some ether in the bed she was occupying which resulted in the injuries complained of. The trial court sustained defendant's motion for a summary judgment and, from the overruling of her motion for a new trial, plaintiff appealed.
Appellee is a nonprofit corporation organized under the laws of the State of Nebraska for the purpose of engaging in charitable work. Its principal place of business is in Omaha, Douglas County, Nebraska, where it is engaged in operating and maintaining a hospital to carry out its charitable purposes. On October 29, 1953, appellant entered this hospital as a patient for the purpose of major surgery. On the same day, while appellant was undressed and occupying a bed in the hospital, one of the defendant's agents, while preparing her for surgery, spilled ether in the bed she was then occupying. The spilled ether was permitted to come in contact with her body and caused severe, deep, and serious burns on both of her buttocks. These burns caused severe pain and resulted in permanent injuries.
The foregoing facts are admitted by the pleadings or are admitted by the motion for a summary judgment for the purpose of ruling thereon.
*97 All issues herein raised have been fully discussed and disposed of in Muller v. Nebraska Methodist Hospital, Neb., 70 N.W.2d 86, and decided contrary to appellant's contentions. In view thereof the action of the lower court is affirmed.
Affirmed.